 



Exhibit 10.36

Addendum to Employment Contract

      Agreement made as of December 1, 2004, between Beverly Enterprises, Inc.,
a Delaware corporation (the “Company”), and Douglas J. Babb (the “Executive”);

      WHEREAS, the Company and the Executive desire to amend the Employment
Contract of April 1, 2000 between them;

      NOW, THEREFORE, in consideration of the mutual agreements and
understandings set forth herein and for other good and valuable consideration,
the receipt and adequacy of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:



  1.   Add a new section 4(b)(xiii) which reads: “Executive will continue as a
participant in the Company’s Enhanced Supplemental Executive Retirement Plan
pursuant to its terms.”     2.   Add a new section 4(b)(xiv) which reads:
“Executive will continue as a participant in the Company’s Long Term Care Plan
pursuant to its terms.”     3.   Add a new section 4(b)(xv) which reads:
“Executive will continue as a participant in the Company’s Executive Allowance
Program pursuant to its terms.”

      4. Revise section 7(c)(ii) to read: “The Company shall maintain in force,
at its own expense, for the remainder of the Executive’s life, life insurance
under the Company’s Executive Split Dollar Life Insurance Plan in an amount not
less than $325,000.00, naming the Executive as beneficiary, and payable to
Executive’s estate upon death.”

      The parties have duly executed this Agreement to be effective as of the
date first written above.

         
Beverly Enterprises, Inc.
  Executive

       
By:
       

       

  Chair, Nominating and Compensation Committee
Board of Director   Douglas J. Babb

       
By:
       

       

  William R. Floyd
Chairman, President and CEO    

